Citation Nr: 0319730	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a healed fracture 
of the distal third of the left femur with myositis 
ossificans into the quadriceps muscle, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The veteran had active service from February 1943 to February 
1946.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied entitlement to 
an evaluation in excess of 10 percent for the veteran's 
service-connected left femur disability.  The veteran 
submitted a timely notice of disagreement in January 2001, 
and, after a statement of the case was issued in January 
2001, the veteran submitted a timely substantive appeal in 
August 2001.  Supplemental statements of the case were 
subsequently issued in October 2001 and November 2001.

In his August 2001 substantive appeal, the veteran requested 
a videoconference hearing before the Board.  A 
videoconference hearing was scheduled in March 2002, but the 
veteran, by a statement submitted in February 2002, cancelled 
the videoconference and requested a Travel Board hearing at 
the RO.  The requested hearing was scheduled for May 2002.  
In April 2002, the veteran requested that the Travel Board 
hearing be rescheduled due to the illness of his wife.  The 
requested Travel Board hearing was rescheduled for August 
2002, and then for October 2002.  The veteran did not appear 
for the scheduled hearing in October 2002, nor has he 
requested it be rescheduled.  On these facts, it is concluded 
the veteran no longer desires a hearing.   


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to this claim.  The 
decisions of the United States Court of Appeals for Veterans 
Claims require that the veteran be provided explicit notice 
of the provisions of the VCAA.  E.g., Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  However, the veteran has not 
been provided notice of enactment of the VCAA.

Given this, and the recent decision of the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which is understood 
to preclude the Board from fulfilling this notice obligation, 
the claim must be remanded to afford the veteran due process 
of law.  

Accordingly, the case is remanded for the following action:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be advised of the types of 
evidence which might substantiate his claim, 
including alternate types of evidence he may 
submit.  The veteran should be specifically advised 
of the period of time in which he may timely submit 
or identify evidence which might substantiate his 
claim.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claim should be 
re-adjudicated.  If the decision remains adverse to 
the veteran, he and his representative should be 
furnished a supplemental statement of the case, 
which should contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations, (including the VCAA and its 
implementing regulations), considered pertinent to 
the issue currently on appeal.  The veteran and his 
representative should be afforded an appropriate 
period of time for response, after which the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



